Citation Nr: 0302098	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a fractured left middle finger (major) with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1973 and from January 1974 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  
FINDING OF FACT

The veteran failed, without good cause, to report for VA 
medical examinations scheduled in connection with his claim 
for an increased rating for postoperative residuals of a 
fractured left middle finger (major) with degenerative joint 
disease.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for 
postoperative residuals of a fractured left middle finger 
(major) with degenerative joint disease is denied as a matter 
of law.  38 C.F.R. § 3.655 (2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Hereinafter known collectively as VCAA.



The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled to the extent possible.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1999 rating 
determination, the May 2000 SOC, and the December 2000 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  

Furthermore, in a July 2002 letter, the RO informed the 
veteran of the VCAA.  It specifically notified the veteran of 
VA's duty to notify him about his claim, VA's duty to assist 
him in obtaining evidence, what the evidence had to show to 
establish entitlement, what additional evidence was still 
needed from the veteran, what the veteran could do to help 
with his claim, where the veteran could send the information, 
what had been done with the veteran's claim, and where to 
contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

The RO also attempted to set up several examinations for the 
veteran for which he never reported.  Moreover, the veteran 
failed to appear for a scheduled hearing before a Member of 
the Board at the RO in December 2002.  VA has met all VCAA 
duties.




In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Factual Background

In January 1999, the veteran requested an increased 
evaluation.  He noted that he was being treated for his 
middle finger on an outpatient basis.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a January 1999 
visit, the veteran reported that his middle finger became 
frozen and that he could not move it for a minute.  He 
indicated that it returned to normal after that.  

The veteran also reported having trouble writing with his 
left hand.  Physical examination performed at that time 
revealed that the PIP was ankylosed in the neutral position 
and that the DIP joint was ankylosed in 35 degrees flexion.  
A diagnosis of residuals of an injury to the left middle 
finger was rendered.  

At the time of a February 1999 outpatient visit, the veteran 
reported having pain in his left hand.  Physical examination 
of the left finger revealed that the PIP joint was ankylosed 
in the neutral position and the DIP joint was ankylosed in 35 
degrees of flexion.  

In a September 1999 rating determination, the RO continued 
the 10 percent disability evaluation.  In his October 1999 
notice of disagreement, the veteran indicated that his left 
finger condition would not improve and that an increased 
evaluation was warranted.  

At the time of an October 1999 informal conference, the 
veteran reported having problems with a weak grip and lifting 
more than 25 lbs.  He also indicated that he felt that he had 
additional problems with his left hand.

The veteran agreed to report for a VA examination.  It was 
also agreed that additional outpatient treatment records 
would be obtained.  

In October 1999, the veteran sent in a Declaration of Status 
of Dependents form and listed his address as 94-1071 
Kahuamoku St., Waipahu, HI.  

In a January 2000 letter, the RO notified the veteran that he 
was scheduled for a VA examination on March 3, 2000.  The 
notice was sent to the veteran's Kahuamoku St. address.  The 
veteran failed to report for the examination.  In August 
2000, the veteran was incarcerated.  That month, the RO sent 
a letter to the facility where the veteran was incarcerated 
indicating that the veteran was scheduled for a VA 
examination on December 8, 2000.  The RO requested that the 
correctional facility make proper arrangements for the 
examination.  The veteran failed to report for the 
examination.  

In a Financial Status Report, dated January 23, 2001, the 
veteran listed his address as 524 Kaaahi Apt #205.

In a statement in Support of Claim, dated January 23, 2001, 
the veteran indicated that he was no longer incarcerated and 
that his full disability compensation should be reinstated.  
The veteran listed his address as 524 Kaaahi Place, Apt #2, 
Honolulu, HI.  

In an April 2001 letter, the RO informed the veteran that he 
was being scheduled for a VA examination and that he would be 
notified by letter of when the examination was scheduled.  
The RO sent the letter to the veteran's Kaaahi Place Apt #2 
address.  Later that month, the RO sent a letter to the 
veteran at that same address indicating that his examination 
had been scheduled for July 10, 2001.  The notice was 
returned as undeliverable.  

In a July 2002 letter to the veteran, the RO indicated that 
they were scheduling him for a VA examination and that he 
would be notified of the examination date by separate 
correspondence.  The RO sent this letter to the address 
listed in the veteran's January 23, 2001, Financial Status 
Report.  This letter was also returned as undeliverable.  

In July 2002, the RO sent the veteran the VCAA notification 
letter at his Kaaahi Place Apt #2 address. This was also 
returned as undeliverable.  

In a November 2002 letter, the RO informed the veteran that 
his Travel Board hearing had been scheduled for December 19, 
2002.  The notice was sent to the veteran's Apt #2 Kaaahi 
Place address.  The veteran did not appear for his scheduled 
hearing.  The Board Member who was to conduct the hearing 
indicated that good cause had not been shown.


Analysis

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examinations without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2002).  The record shows that the RO 
provided the veteran the regulations pertaining to failure to 
report for a scheduled examination without good cause shown.

The CAVC has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the CAVC also 
stated that in the normal course of events it was the burden 
of the veteran to keep the VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding that he 
had abandoned his claim.  Id. The CAVC has also held that the 
"duty to assist is not always a one-way street." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the CAVC held 
that where there was no evidence of an alternative address, 
the mailing of notices to the veteran at his last known 
address triggered the veteran's duty to appear for a 
scheduled examination.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).  In this case, there is no evidence to rebut the 
presumption of regularity as to notice of the examination.  
There is evidence that mail subsequently sent to the 
veteran's last known address was returned as undeliverable 
because the veteran had moved and left no forwarding address. 

The CAVC has held that § 3.655 mandates that where a veteran 
fails without good cause to report for an examination 
necessary to evaluate a claim for increase, the claim must be 
denied.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997)

While there is medical evidence of record, this evidence is 
unclear as to the precise nature and severity of the 
veteran's postoperative residuals of a fractured left middle 
finger (major) with degenerative joint disease and in no way 
serves as a substitute for the veteran's attendance at a VA 
examination scheduled to comprehensively evaluate this 
disability.  

Moreover, the evidence which would have been elicited from 
the VA examinations would have more adequately described the 
current symptomatology and severity of the veteran's 
postoperative residuals of a fractured left middle finger 
(major) with degenerative joint disease.

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In such a situation, the Board has no alternative 
but to deny the veteran's claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claim of entitlement 
to an increased evaluation for service-connected 
postoperative residuals of a fractured left middle finger 
(major) with degenerative joint disease is denial of the 
claim due to his failure to report for numerous VA 
examinations without providing good cause for failure to 
appear.  

For the reasons and bases discussed in detail above, the 
claim of entitlement to an increased evaluation for 
postoperative residuals of a fractured left middle finger 
(major) with degenerative joint disease is denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a fractured left middle finger (major) with 
degenerative joint disease is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

